

115 S975 IS: To amend the Internal Revenue Code of 1986 to permanently extend the Indian coal production tax credit.
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 975IN THE SENATE OF THE UNITED STATESApril 27, 2017Mr. Daines (for himself, Ms. Heitkamp, Mr. Barrasso, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the Indian coal production tax
			 credit.
	
		1.Permanent extension of Indian coal production tax credit
 (a)In generalSection 45(e)(10)(A) of the Internal Revenue Code of 1986 is amended by striking per ton of Indian coal— and all that follows and inserting the following:  per ton of Indian coal—(i)produced by the taxpayer at an Indian coal production facility, and (ii)sold (either directly by the taxpayer or after sale or transfer to one or more related persons) to an unrelated person..
 (b)Effective dateThe amendment made by this section shall apply to coal produced and sold after January 1, 2017.